The opinion of the court was delivered by
Allegrucci, J.:
This is an appeal by defendant from his conviction of injuiy to a pregnant woman, aggravated battery, and criminal threat. The Court of Appeals reversed and remanded for a new trial, finding: (1) defendant’s counsel’s failure to file timely notice of an alibi defense constituted ineffective assistance of counsel, and (2) defendant’s convictions of injury to a pregnant woman and aggravated battery are multiplicitous. Appellant’s petition for review was granted by this court on March 21, 2000.
We have reviewed the briefs, the arguments, and the record in this case, and we conclude the Court of Appeals was correct. We, therefore, adopt the opinion and affirm the Court of Appeals, reverse the district court, and remand for a new trial.